Name: 96/569/EC: Council Decision of 24 September 1996 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining for the period from 3 May 1996 to 2 May 1999 the fishing opportunities and the financial compensation provided for by the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off the coast of Angola
 Type: Decision
 Subject Matter: international affairs;  fisheries;  European construction;  Africa
 Date Published: 1996-10-02

 Avis juridique important|31996D056996/569/EC: Council Decision of 24 September 1996 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining for the period from 3 May 1996 to 2 May 1999 the fishing opportunities and the financial compensation provided for by the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off the coast of Angola Official Journal L 250 , 02/10/1996 P. 0014 - 0015COUNCIL DECISION of 24 September 1996 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining for the period from 3 May 1996 to 2 May 1999 the fishing opportunities and the financial compensation provided for by the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off the coast of Angola (96/569/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola (1),Having regard to the proposal from the Commission,Whereas the Community and the Republic of Angola have held negotiations with a view to determining amendments to be made to the abovementioned Agreement at the end of the period of application of the Protocol in force which is annexed to the said Agreement;Whereas, as a result of these negotiations, a new Protocol was initialled on 2 May 1996;Whereas, under that Protocol, Community fishermen have fishing rights in the waters under the sovereignty or jurisdiction of the Republic of Angola for the period from 3 May 1996 to 2 May 1999;Whereas, in order to avoid interruption of fishing activities by Community vessels, both parties have initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the said Protocol from the day following the date of expiry of the Protocol previously in force; whereas that Agreement should be approved subject to a definitive decision pursuant to Article 43 of the Treaty;Whereas the allocation of fishing possibilities among the Member States should be determined on the basis of the traditional allocation of fishing possibilities under the fisheries agreement,HAS DECIDED AS FOLLOWS:Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining, for the period from 3 May 1996 to 2 May 1999, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola is hereby approved on behalf of the Community.The text of the Agreement in the form of an Exchange of Letters is attached to this Decision.Article 2 The fishing possibilities provided for in the Protocol are allocated among the Member States as follows:- Shrimp vessels: 6 550 grt, per month, as an annual average, 22 vessels Spain,- Demersal tawlers: 2 000 grt, per month, as an annual average, Spain,- Bottom longliners: 1 750 grt, per month, as an annual average, Portugal,- Freezer tuna seiners: nine vessels, France,- Surface longliners: two vessels Portugal, 10 vessels Spain.If licence applications from these Member States do not exhaust the fishing possibilities provided for in the Protocol the Commission may entertain licence applications from any other Member State.Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Done at Brussels, 24 September 1996.For the CouncilThe PresidentE. FITZGERALD(1) OJ No L 341, 3. 12. 1987, p. 1.